United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1876
                                    ___________

Jerry K. Latture,                      *
                                       *
             Plaintiff-Appellant,      *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Remington Arms Company, Inc., a        *
foreign corporation,                   *      [UNPUBLISHED]
                                       *
             Defendant-Appellee.       *
                                       *
                                  ___________

                              Submitted: January 13, 2000
                                  Filed: February 4, 2000
                                   ___________

Before RICHARD S. ARNOLD, BRIGHT and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      A jury found that defendant-appellee Remington Arms Company, Inc.
("Remington") did not violate the Age Discrimination in Employment Act, 29 U.S.C.
§§ 621-634 (1994), when it offered one of its maintenance planners, plaintiff-appellant
Jerry Latture, the option of leaving the company or accepting a lesser position for
substantially less pay. On appeal, Latture challenges a series of evidentiary decisions
made by the district court: Latture appeals the denial of his motion for a new trial
based on insufficient evidence to support the verdict, the admission of evidence of
complaints about Latture's job performance, and the exclusion of various remarks made
by employees of Remington, as well as evidence of the age of his eventual replacement.

        We review a district court's admission, or exclusion, of evidence for a clear
abuse of discretion. Spencer v. Stuart Hall Co., Inc., 173 F.3d 1124, 1130 (8th Cir.
1999); King v. Ahrens, 16 F.3d 265, 268 (8th Cir. 1994). In addition, we review a
district court's denial of a motion for a new trial on grounds of insufficient evidence for
clear abuse of discretion, and we reverse "only where there is an 'absolute absence of
evidence' to support the jury's verdict." Porous Media Corp. v. Pall Corp., 173 F.3d
1109, 1123 (8th Cir. 1999) (quoting Pulla v. Amoco Oil Co., 72 F.3d 648, 657 (8th Cir.
1995). Upon a careful review of the record, we hold that the district court did not
abuse its discretion in deciding any of the issues now raised on appeal. Furthermore,
it is unlikely that different rulings on the admissibility of the evidence in question would
have altered the outcome of the trial. Accordingly, we affirm.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           –2–